     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 1 of 18 Page ID #:921



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   JERRY C. YANG
     Assistant United States Attorney
 3   Chief, Riverside Branch Office
     ROBERT S. TRISOTTO (Cal. Bar No. 314178)
 4   Assistant United States Attorney
     Riverside Branch Office
 5        3403 Tenth Street, Suite 200
          Riverside, California 92501
 6        Telephone: (951) 276-6211
          Facsimile: (951) 276-6202
 7        E-mail:    Robert.Trisotto@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                           UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. ED CR 20-00070-MWF-2

13              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              XIULAN WANG
14                    v.

15   CHANG YU HE, et al.,
       (2) XIULAN WANG,
16
                Defendant.
17

18         1.    This constitutes the plea agreement between XIULAN WANG
19   (“defendant”) and the United States Attorney’s Office for the Central
20   District of California (the “USAO”) in the above-captioned case.
21   This agreement is limited to the USAO and cannot bind any other
22   federal, state, local, or foreign prosecuting, enforcement,
23   administrative, or regulatory authorities.
24                              DEFENDANT’S OBLIGATIONS
25         2.    Defendant agrees to:
26               a.    At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to count one of the
28   indictment in United States v. Wang, et al., ED CR No. 20-00070-MWF-
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 2 of 18 Page ID #:922



 1   2, which charges defendant with Conspiracy to Commit Marriage Fraud,

 2   in violation of 18 U.S.C. § 371.

 3                b.   Not contest facts agreed to in this agreement.

 4                c.   Abide by all agreements regarding sentencing contained

 5   in this agreement.

 6                d.   Appear for all court appearances, surrender as ordered

 7   for service of sentence, obey all conditions of any bond, and obey

 8   any other ongoing court order in this matter.

 9                e.   Not commit any crime; however, offenses that would be

10   excluded for sentencing purposes under United States Sentencing

11   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

12   within the scope of this agreement.

13                f.   Be truthful at all times with the United States

14   Probation and Pretrial Services Office and the Court.

15                g.   Pay the applicable special assessment at or before the

16   time of sentencing unless defendant has demonstrated a lack of

17   ability to pay such assessments.

18         3.     Defendant further agrees:

19                a.   To forfeit all right, title, and interest in and to

20   any and all monies, properties, and/or assets of any kind, derived

21   from or acquired as a result of, or used to facilitate the commission

22   of, or involved in the illegal activity to which defendant is

23   pleading guilty, specifically including, but not limited to, the

24   following:

25                     i.   LG Aristo 2 cell phone S/N 806CQRN118158 (FP&F#

26   2020-2704-0004-0801); and

27

28

                                           2
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 3 of 18 Page ID #:923



 1                     ii.   $7,190 in U.S. Currency seized on March 12, 2020

 2   (FP&F# 2020-3501-0007-9401) (collectively, the “Forfeitable

 3   Property”).

 4               b.    To the Court’s entry of an order of forfeiture at or

 5   before sentencing with respect to the Forfeitable Property and to the

 6   forfeiture of the property.

 7               c.    To take whatever steps are necessary to pass to the

 8   United States clear title to the Forfeitable Property, including,

 9   without limitation, the execution of a consent decree of forfeiture

10   and the completing of any other legal documents required for the

11   transfer of title to the United States.

12               d.    Not to contest any administrative forfeiture

13   proceedings or civil judicial proceedings commenced against the

14   Forfeitable Property.      If defendant submitted a claim and/or petition

15   for remission for all or part of the Forfeitable Property on behalf

16   of himself or any other individual or entity, defendant shall and

17   hereby does withdraw any such claims or petitions, and further agrees

18   to waive any right he may have to seek remission or mitigation of the

19   forfeiture of the Forfeitable Property.

20               e.    Not to assist any other individual in any effort

21   falsely to contest the forfeiture of the Forfeitable Property.

22               f.    Not to claim that reasonable cause to seize the

23   Forfeitable Property was lacking.

24               g.    To prevent the transfer, sale, destruction, or loss of

25   any and all assets described above to the extent defendant has the

26   ability to do so.

27

28

                                           3
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 4 of 18 Page ID #:924



 1               h.    To fill out and deliver to the USAO a completed

 2   financial statement listing defendant’s assets on a form provided by

 3   the USAO.

 4               i.    That forfeiture of Forfeitable Property shall not be

 5   counted toward satisfaction of any special assessment, fine,

 6   restitution, costs, or other penalty the Court may impose.

 7               j.    With respect to any criminal forfeiture ordered as a

 8   result of this plea agreement, defendant waives: (1) the requirements

 9   of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding

10   notice of the forfeiture in the charging instrument, announcements of

11   the forfeiture sentencing, and incorporation of the forfeiture in the

12   judgment; (2) all constitutional and statutory challenges to the

13   forfeiture (including by direct appeal, habeas corpus or any other

14   means); and (3) all constitutional, legal, and equitable defenses to

15   the forfeiture of the Forfeitable Property in any proceeding on any

16   grounds including, without limitation, that the forfeiture

17   constitutes an excessive fine or punishment.          Defendant acknowledges

18   that forfeiture of the Forfeitable Property is part of the sentence

19   that may be imposed in this case and waives any failure by the Court

20   to advise defendant of this, pursuant to Federal Rule of Criminal

21   Procedure 11(b)(1)(J), at the time the Court accepts defendant’s

22   guilty pleas.

23                               THE USAO’S OBLIGATIONS

24         4.    The USAO agrees to:

25               a.    Not contest facts agreed to in this agreement.

26               b.    Abide by all agreements regarding sentencing contained

27   in this agreement.

28

                                           4
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 5 of 18 Page ID #:925



 1               c.    At the time of sentencing, provided that defendant

 2   demonstrates an acceptance of responsibility for the offense up to

 3   and including the time of sentencing, recommend a two-level reduction

 4   in the applicable Sentencing Guidelines offense level, pursuant to

 5   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

 6   additional one-level reduction if available under that section.

 7               d.    Recommend that defendant be sentenced to a term of

 8   imprisonment no higher than the low end of the applicable Sentencing

 9   Guidelines range, provided that the offense level used by the Court

10   to determine that range is 9 or higher.         For purposes of this

11   agreement, the low end of the Sentencing Guidelines range is that

12   defined by the Sentencing Table in U.S.S.G. Chapter 5, Part A,

13   without regard to reductions in the term of imprisonment that may be

14   permissible through the substitution of community confinement or home

15   detention as a result of the offense level falling within Zone B or

16   Zone C of the Sentencing Table.

17               e.    Return digital devices, subject to the terms of

18   paragraph 16 of the plea agreement, and the business license for

19   Pacific Bizhub Consulting to defendant after the Court accepts

20   defendant’s guilty plea at the change of plea hearing.

21                               NATURE OF THE OFFENSE

22         5.    Defendant understands that for defendant to be guilty of

23   the crime charged in count one of the indictment, that is, Conspiracy

24   to Commit Marriage Fraud, in violation of 18 U.S.C. § 371, the

25   following must be true:

26               a.    Beginning on a date unknown, and ending on or about

27   March 12, 2020, there was an agreement between two or more persons to

28   commit a violation of 8 U.S.C. § 1325(c) (Marriage Fraud);

                                           5
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 6 of 18 Page ID #:926



 1               b.     Defendant became a member of the conspiracy knowing of

 2   at least one of its objects and intended to help accomplish it; and

 3               c.     One of the members of the conspiracy performed at

 4   least one overt act for the purpose of carrying out the conspiracy.

 5                                      PENALTIES

 6         6.    Defendant understands that the statutory maximum sentence

 7   that the Court can impose for a violation of Title 18, United States

 8   Code, Section 371, is: 5 years’ imprisonment; a 1-year period of

 9   supervised release; a fine of $250,000 or twice the gross gain or

10   gross loss resulting from the offense, whichever is greatest; and a

11   mandatory special assessment of $100.

12         7.    Defendant understands that supervised release is a period

13   of time following imprisonment during which defendant will be subject

14   to various restrictions and requirements.         Defendant understands that

15   if defendant violates one or more of the conditions of any supervised

16   release imposed, defendant may be returned to prison for all or part

17   of the term of supervised release authorized by statute for the

18   offense that resulted in the term of supervised release, which could

19   result in defendant serving a total term of imprisonment greater than

20   the statutory maximum stated above.

21         8.    Defendant understands that, by pleading guilty, defendant

22   may be giving up valuable government benefits and valuable civic

23   rights, such as the right to vote, the right to possess a firearm,

24   the right to hold office, and the right to serve on a jury. Defendant

25   understands that she is pleading guilty to a felony and that it is a

26   federal crime for a convicted felon to possess a firearm or

27   ammunition.      Defendant understands that the conviction in this case

28   may also subject defendant to various other collateral consequences,

                                           6
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 7 of 18 Page ID #:927



 1   including but not limited to revocation of probation, parole, or

 2   supervised release in another case and suspension or revocation of a

 3   professional license.      Defendant understands that unanticipated

 4   collateral consequences will not serve as grounds to withdraw

 5   defendant’s guilty plea.

 6           9.    Defendant understands that, if defendant is not a United

 7   States citizen, the felony conviction in this case may subject

 8   defendant to: removal, also known as deportation, which may, under

 9   some circumstances, be mandatory; denial of citizenship; and denial

10   of admission to the United States in the future.          The Court cannot,

11   and defendant’s attorney also may not be able to, advise defendant

12   fully regarding the immigration consequences of the felony conviction

13   in this case.     Defendant understands that unexpected immigration

14   consequences will not serve as grounds to withdraw defendant’s guilty

15   plea.

16                                    FACTUAL BASIS

17           10.   Defendant admits that defendant is, in fact, guilty of the
18   offense to which defendant is agreeing to plead guilty.           Defendant
19   and the USAO agree to the statement of facts provided below and agree

20   that this statement of facts is sufficient to support a plea of

21   guilty to the charge described in this agreement and to establish the

22   Sentencing Guidelines factors set forth in paragraph 12 below but is

23   not meant to be a complete recitation of all facts relevant to the

24   underlying criminal conduct or all facts known to either party that

25   relate to that conduct.

26           Beginning on a date unknown, but no later than January 19, 2018,

27   defendant agreed with co-conspirator Chang Yu He (“HE”) to commit

28   violations of 8 U.S.C. § 1325(c), Marriage Fraud (the “Conspiracy”).

                                           7
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 8 of 18 Page ID #:928



 1         Defendant became a member of the Conspiracy knowing that an

 2   object of the Conspiracy was to assist Chinese-nationals in knowingly

 3   and unlawfully entering into marriages with United States citizen

 4   spouses for the purpose of evading a provision of the immigration

 5   laws of the United States, without intending to establish a life

 6   together as husband and wife, in violation of 8 U.S.C. § 1325(c), and

 7   intending to help accomplish that object of the Conspiracy.

 8   Specifically, defendant and co-conspirator HE planned to arrange

 9   fraudulent marriages between (i) “Dina,” a United States citizen who

10   defendant did not know was actually an undercover law enforcement

11   officer (“UC-1”), and a foreign national client, and (ii) “Kim,” also

12   a United States citizen who defendant did not know was actually an

13   undercover law enforcement officer (“UC-2”), and a foreign national

14   client (collectively, the “foreign national clients”).           Defendant

15   knew that both of these marriages were solely intended to obtain

16   immigration benefits for the foreign national clients, namely, legal

17   permanent resident status in the United States, and were without the

18   intent to establish a life together as husband and wife.            There was

19   no loss to any victims with respect to defendant as part of the

20   conspiracy.

21         For the purpose of carrying out the conspiracy, defendant

22   performed the following overt acts, among others which took place in

23   Los Angeles County, California:

24            On January 19, 2018, defendant met with co-conspirator HE,
25             UC-1, and UC-2 to discuss arranging a fraudulent marriage

26             between UC-2 and a foreign national; and

27

28

                                           8
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 9 of 18 Page ID #:929



 1            On January 25, 2018, defendant met with co-conspirator HE,
 2             UC-1, and UC-2 to discuss arranging fraudulent marriages

 3             between UC-1, UC-2, and foreign nationals.

 4                                 SENTENCING FACTORS

 5         11.   Defendant understands that in determining defendant’s

 6   sentence the Court is required to calculate the applicable Sentencing

 7   Guidelines range and to consider that range, possible departures

 8   under the Sentencing Guidelines, and the other sentencing factors set

 9   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

10   Sentencing Guidelines are advisory only, that defendant cannot have

11   any expectation of receiving a sentence within the calculated

12   Sentencing Guidelines range, and that after considering the

13   Sentencing Guidelines and the other § 3553(a) factors, the Court will

14   be free to exercise its discretion to impose any sentence it finds

15   appropriate up to the maximum set by statute for the crime of

16   conviction.

17         12.   Defendant and the USAO agree to the following applicable

18   Sentencing Guidelines factors:

19       Base Offense Level:                   11         [U.S.S.G. § 2L2.1(a)]

20   Defendant and the USAO agree that there is no loss to any victims

21   with respect to defendant.

22         13.   Defendant understands that there is no agreement as to

23   defendant’s criminal history or criminal history category.

24         14.   Defendant and the USAO reserve the right to argue for a

25   sentence outside the sentencing range established by the Sentencing

26   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

27   (a)(2), (a)(3), (a)(6), and (a)(7).

28

                                           9
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 10 of 18 Page ID #:930



 1                          WAIVER OF CONSTITUTIONAL RIGHTS

 2          15.   Defendant understands that by pleading guilty, defendant

 3    gives up the following rights:

 4                a.   The right to persist in a plea of not guilty.

 5                b.   The right to a speedy and public trial by jury.

 6                c.   The right to be represented by counsel –- and if

 7    necessary have the Court appoint counsel -- at trial.           Defendant

 8    understands, however, that, defendant retains the right to be

 9    represented by counsel –- and if necessary have the Court appoint

10    counsel –- at every other stage of the proceeding.

11                d.   The right to be presumed innocent and to have the

12    burden of proof placed on the government to prove defendant guilty

13    beyond a reasonable doubt.

14                e.   The right to confront and cross-examine witnesses

15    against defendant.

16                f.   The right to testify and to present evidence in

17    opposition to the charges, including the right to compel the

18    attendance of witnesses to testify.

19                g.   The right not to be compelled to testify, and, if

20    defendant chose not to testify or present evidence, to have that

21    choice not be used against defendant.

22                 ABANDONMENT OF DIGITAL DATA AND DIGITAL DEVICES

23          16.   Understanding that the government has in its possession

24    digital devices and/or digital media seized from defendant, defendant

25    waives any right to the return of digital data contained on those

26    digital devices and/or digital media and agrees that if any of these

27    digital devices and/or digital media are returned to defendant, the

28    government may delete all digital data from those digital devices

                                           10
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 11 of 18 Page ID #:931



 1    and/or digital media before they are returned to defendant.

 2    Defendant further abandons all right, title, and interest defendant

 3    had in any of the digital devices seized by law enforcement officials

 4    in this case, which defendant admits are instrumentalities of

 5    defendant’s offense.

 6                           WAIVER OF APPEAL OF CONVICTION

 7          17.   Defendant understands that, with the exception of an appeal

 8    based on a claim that defendant’s guilty plea was involuntary, by

 9    pleading guilty defendant is waiving and giving up any right to

10    appeal defendant’s conviction on the offense to which defendant is

11    pleading guilty.     Defendant understands that this waiver includes,

12    but is not limited to, arguments that the statute to which defendant

13    is pleading guilty is unconstitutional, and any and all claims that

14    the statement of facts provided herein is insufficient to support

15    defendant’s plea of guilty.

16                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

17          18.   Defendant agrees that, provided the Court imposes a total
18    term of imprisonment on all counts of conviction of no more than 10
19    months, defendant gives up the right to appeal all of the following:

20    (a) the procedures and calculations used to determine and impose any

21    portion of the sentence; (b) the term of imprisonment imposed by the

22    Court; (c) the fine imposed by the Court, provided it is within the

23    statutory maximum; (d) to the extent permitted by law, the

24    constitutionality or legality of defendant’s sentence, provided it is

25    within the statutory maximum; (e) the term of probation or supervised

26    release imposed by the Court, provided it is within the statutory

27    maximum; and (f) any of the following conditions of probation or

28    supervised release imposed by the Court: the conditions set forth in

                                           11
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 12 of 18 Page ID #:932



 1    Second Amended General Order 20-04 of this Court; the drug testing

 2    conditions mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the

 3    alcohol and drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

 4          19.   The USAO agrees that, provided all portions of the sentence

 5    are at or below the statutory maximum specified above, the USAO gives

 6    up its right to appeal any portion of the sentence.

 7                        RESULT OF WITHDRAWAL OF GUILTY PLEA

 8          20.   Defendant agrees that if, after entering a guilty plea

 9    pursuant to this agreement, defendant seeks to withdraw and succeeds

10    in withdrawing defendant’s guilty plea on any basis other than a

11    claim and finding that entry into this plea agreement was

12    involuntary, then the USAO will be relieved of all of its obligations

13    under this agreement.

14                            EFFECTIVE DATE OF AGREEMENT

15          21.   This agreement is effective upon signature and execution of
16    all required certifications by defendant, defendant’s counsel, and an
17    Assistant United States Attorney.
18                                 BREACH OF AGREEMENT
19          22.   Defendant agrees that if defendant, at any time after the

20    signature of this agreement and execution of all required

21    certifications by defendant, defendant’s counsel, and an Assistant

22    United States Attorney, knowingly violates or fails to perform any of

23    defendant’s obligations under this agreement (“a breach”), the USAO

24    may declare this agreement breached.        All of defendant’s obligations

25    are material, a single breach of this agreement is sufficient for the

26    USAO to declare a breach, and defendant shall not be deemed to have

27    cured a breach without the express agreement of the USAO in writing.

28    If the USAO declares this agreement breached, and the Court finds

                                           12
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 13 of 18 Page ID #:933



 1    such a breach to have occurred, then: (a) if defendant has previously

 2    entered a guilty plea pursuant to this agreement, defendant will not

 3    be able to withdraw the guilty plea, and (b) the USAO will be

 4    relieved of all its obligations under this agreement.

 5            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 6                                  OFFICE NOT PARTIES

 7          23.   Defendant understands that the Court and the United States

 8    Probation and Pretrial Services Office are not parties to this

 9    agreement and need not accept any of the USAO’s sentencing

10    recommendations or the parties’ agreements to facts or sentencing

11    factors.

12          24.   Defendant understands that both defendant and the USAO are

13    free to: (a) supplement the facts by supplying relevant information

14    to the United States Probation and Pretrial Services Office and the

15    Court, (b) correct any and all factual misstatements relating to the

16    Court’s Sentencing Guidelines calculations and determination of

17    sentence, and (c) argue on appeal and collateral review that the

18    Court’s Sentencing Guidelines calculations and the sentence it

19    chooses to impose are not error, although each party agrees to

20    maintain its view that the calculations in paragraph 12 are

21    consistent with the facts of this case.        While this paragraph permits

22    both the USAO and defendant to submit full and complete factual

23    information to the United States Probation and Pretrial Services

24    Office and the Court, even if that factual information may be viewed

25    as inconsistent with the facts agreed to in this agreement, this

26    paragraph does not affect defendant’s and the USAO’s obligations not

27    to contest the facts agreed to in this agreement.

28

                                           13
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 14 of 18 Page ID #:934



 1          25.   Defendant understands that even if the Court ignores any

 2    sentencing recommendation, finds facts or reaches conclusions

 3    different from those agreed to, and/or imposes any sentence up to the

 4    maximum established by statute, defendant cannot, for that reason,

 5    withdraw defendant’s guilty plea, and defendant will remain bound to

 6    fulfill all defendant’s obligations under this agreement.           Defendant

 7    understands that no one –- not the prosecutor, defendant’s attorney,

 8    or the Court –- can make a binding prediction or promise regarding

 9    the sentence defendant will receive, except that it will be within

10    the statutory maximum.

11                              NO ADDITIONAL AGREEMENTS

12          26.   Defendant understands that, except as set forth herein,
13    there are no promises, understandings, or agreements between the USAO
14    and defendant or defendant’s attorney, and that no additional
15    promise, understanding, or agreement may be entered into unless in a
16    writing signed by all parties or on the record in court.
17    ///
18    ///
19

20

21

22

23

24

25

26

27

28

                                           14
Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 15 of 18 Page ID #:935




                                                       8/5/2021
Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 16 of 18 Page ID #:936
     Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 17 of 18 Page ID #:937



 1    and of the consequences of entering into this agreement.           No

 2    promises, inducements, or representations of any kind have been made

 3    to me other than those contained in this agreement.          No one has

 4    threatened or forced me in any way to enter into this agreement.            I

 5    am satisfied with the representation of my attorney in this matter,

 6    and I am pleading guilty because I am guilty of the charge and wish

 7    to take advantage of the promises set forth in this agreement, and

 8    not for any other reason.

 9

10    XIULAN WANG                                    Date
      Defendant
11

12

13
                              CERTIFICATION OF INTERPRETER
14
                 Wayne Chan
              I, ____________________, am fluent in the written and spoken
15
      English and Mandarin languages.       I accurately translated this entire
16
      agreement from English into Mandarin to defendant XIULAN WANG on this
17
      date.
18
19                                                   8/4/2021
      INTERPRETER                                    Date
20

21

22                       CERTIFICATION OF DEFENDANT’S ATTORNEY
23            I am XIULAN WANG’s attorney.      I have carefully and thoroughly
24    discussed every part of this agreement with my client.           Further, I
25    have fully advised my client of her rights, of possible pretrial
26    motions that might be filed, of possible defenses that might be
27    asserted either prior to or at trial, of the sentencing factors set
28    forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines
                                           16
Case 5:20-cr-00070-MWF Document 166 Filed 08/05/21 Page 18 of 18 Page ID #:938
